         Case 4:20-cv-05017-EFS      ECF No. 14    filed 02/23/21   PageID.899 Page 1 of 24




1
                                                                              FILED IN THE
2                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



3                                                                    Feb 23, 2021
                                                                         SEAN F. MCAVOY, CLERK
4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    JASON L., 1                                    No.    4:20-CV-5017-EFS

8                                 Plaintiff,
                                                    ORDER GRANTING PLAINTIFF’S
9                    v.                             SUMMARY-JUDGMENT MOTION
                                                    AND DENYING DEFENDANT’S
10   ANDREW M. SAUL, the Commissioner               SUMMARY-JUDGMENT MOTION
     of Social Security,
11
                                  Defendant.
12

13

14            Before the Court are the parties’ cross summary-judgment motions. 2

15   Plaintiff Jason L. appeals the denial of benefits by the Administrative Law Judge

16   (ALJ). He alleges the ALJ erred by 1) improperly weighing the medical opinions, 2)

17   discounting Plaintiff’s symptom reports, 3) failing to properly consider lay

18   statements, 4) improperly determining that the impairments did not meet or equal

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to him by
21
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos. 11 & 12.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:20-cv-05017-EFS      ECF No. 14   filed 02/23/21   PageID.900 Page 2 of 24




1    Listings 12.04, 12.06, and 12.15, and 5) improperly assessing Plaintiff’s residual
2    functional capacity and therefore relying on an incomplete hypothetical at step
3    five. In contrast, Defendant Commissioner of Social Security asks the Court to
4    affirm the ALJ’s decision finding Plaintiff not disabled. After reviewing the record
5    and relevant authority, the Court grants Plaintiff’s Motion for Summary
6    Judgment, ECF No. 11, and denies the Commissioner’s Motion for Summary
7    Judgment, ECF No. 12.
8                            I.    Five-Step Disability Determination
9              A five-step sequential evaluation process is used to determine whether an
10   adult claimant is disabled. 3 Step one assesses whether the claimant is currently
11   engaged in substantial gainful activity. 4 If the claimant is engaged in substantial
12   gainful activity, benefits are denied. 5 If not, the disability-evaluation proceeds to
13   step two. 6
14             Step two assesses whether the claimant has a medically severe impairment,
15   or combination of impairments, which significantly limits the claimant’s physical
16

17

18

19
     3   20 C.F.R. § 416.920(a).
20
     4   Id. § 416.920(a)(4)(i).
21
     5   Id. § 416.920(b).
22
     6   Id.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
         Case 4:20-cv-05017-EFS       ECF No. 14   filed 02/23/21   PageID.901 Page 3 of 24




1    or mental ability to do basic work activities. 7 If the claimant does not, benefits are
2    denied. 8 If the claimant does, the disability-evaluation proceeds to step three. 9
3               Step three compares the claimant’s impairment(s) to several recognized by
4    the Commissioner to be so severe as to preclude substantial gainful activity. 10 If an
5    impairment meets or equals one of the listed impairments, the claimant is
6    conclusively presumed to be disabled. 11 If an impairment does not, the disability-
7    evaluation proceeds to step four.
8               Step four assesses whether an impairment prevents the claimant from
9    performing work he performed in the past by determining the claimant’s residual
10   functional capacity (RFC). 12 If the claimant is able to perform prior work, benefits
11   are denied. 13 If the claimant cannot perform prior work, the disability-evaluation
12   proceeds to step five.
13              Step five, the final step, assesses whether the claimant can perform other
14   substantial gainful work—work that exists in significant numbers in the national
15

16
     7   20 C.F.R. § 416.920(a)(4)(ii).
17
     8   Id. § 416.920(c).
18
     9   Id.
19
     10   Id. § 416.920(a)(4)(iii).
20
     11   Id. § 416.920(d).
21
     12   Id. § 416.920(a)(4)(iv).
22
     13   Id.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:20-cv-05017-EFS           ECF No. 14    filed 02/23/21   PageID.902 Page 4 of 24




1    economy—considering the claimant’s RFC, age, education, and work experience. 14
2    If so, benefits are denied. If not, benefits are granted. 15
3               The claimant has the initial burden of establishing entitlement to disability
4    benefits under steps one through four. 16 At step five, the burden shifts to the
5    Commissioner to show that the claimant is not entitled to benefits. 17
6                            II.    Factual and Procedural Summary
7               Plaintiff filed a Title XVI application, alleging a disability onset date of
8    February 7, 2008. 18 His claim was denied initially and upon reconsideration. 19 A
9    video administrative hearing was held before Administrative Law Judge Jesse
10   Shumway. 20
11              In denying Plaintiff’s disability claim, the ALJ made the following findings:
12                 •   Step one: Plaintiff had not engaged in substantial gainful activity
13
                       since January 28, 2016, the application date;
14

15
     14   20 C.F.R. § 416.920(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98 (9th Cir.
16
     1984).
17
     15   20 C.F.R. § 416.920(g).
18
     16   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
19
     17   Id.
20
     18   AR 75.
21
     19   AR 74-86 & 106.
22
     20   AR 36-60.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
      Case 4:20-cv-05017-EFS           ECF No. 14   filed 02/23/21   PageID.903 Page 5 of 24




1
                •     Step two: Plaintiff had the following medically determinable severe
2                     impairments: lumbar disc degenerative disc disease, obesity,
3                     hypertension, posttraumatic stress disorder (PTSD), and persistent
4
                      depressive disorder;
5
                •     Step three: Plaintiff did not have an impairment or combination of
6
                      impairments that met or medically equaled the severity of one of the
7
                      listed impairments;
8
                •     RFC: Plaintiff had the RFC to perform light work with the following
9
                      limitations:
10
                         [H]e cannot climb ladders, ropes, or scaffolds, and can
                         perform all other postural activities only occasionally; he
11
                         cannot have concentrated exposure to vibration or hazards
                         (e.g., unprotected heights, moving mechanical parts); he is
12
                         limited to unskilled and semi-skilled work; he can have no
                         contact with the general public and only superficial contact
13
                         with coworkers and supervisors, with no collaborative tasks;
                         and he is likely to be off task 5-10% of the workday.
14
                •     Step four: Plaintiff was not capable of performing past relevant work;
15
                      and
16
                •     Step five: considering Plaintiff’s RFC, age, education, and work
17
                      history, Plaintiff could perform work that existed in significant
18
                      numbers in the national economy, such as mail sorter; marker, retail;
19
                      and router. 21
20

21

22
     21   AR 17-24.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:20-cv-05017-EFS          ECF No. 14    filed 02/23/21   PageID.904 Page 6 of 24




1            When assessing the medical-opinion evidence, the ALJ gave:
2                  •   great weight to the opinions of the State agency medical consultants’
3                      assessments;
4
                   •   significant weight to the examining opinions of Janet Strode, ARNP
5
                       and Joseph Poston, ARNP and
6
                   •   little weight to the treating opinion of Steve Peters, MS, MHP,
7
                       LCMHCA and examining opinions of Thomas Genthe, Ph.D. and
8
                       Caleb Garfield, ARNP-C. 22
9
             The ALJ also found that Plaintiff’s medically determinable impairments
10
     could reasonably be expected to cause some of the alleged symptoms, but that his
11
     statements concerning the intensity, persistence, and limiting effects of those
12
     symptoms were not entirely consistent with the medical evidence and other
13
     evidence in the record. 23 Likewise, the ALJ discounted the lay statements from
14
     Plaintiff’s mother. 24
15
             Plaintiff requested review of the ALJ’s decision by the Appeals Council,
16
     which denied review. 25 Plaintiff timely appealed to this Court.
17

18

19
     22   AR 22-23.
20
     23   AR 20-22.
21
     24   AR 23.
22
     25   AR 1.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:20-cv-05017-EFS        ECF No. 14     filed 02/23/21   PageID.905 Page 7 of 24




1                                   III.   Standard of Review
2             A district court’s review of the Commissioner’s final decision is limited. 26 The
3    Commissioner’s decision is set aside “only if it is not supported by substantial
4    evidence or is based on legal error.” 27 Substantial evidence is “more than a mere
5    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
6    mind might accept as adequate to support a conclusion.” 28 Moreover, because it is
7    the role of the ALJ and not the Court to weigh conflicting evidence, the Court
8    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
9    from the record.” 29 The Court considers the entire record as a whole. 30
10

11

12

13
     26   42 U.S.C. § 405(g).
14
     27   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
15
     28   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
16
     29   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
17
     30   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
18
     consider the entire record as whole, weighing both the evidence that supports and
19
     the evidence that detracts from the Commissioner's conclusion,” not simply the
20
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
21
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
22
     evidence was not considered[.]”).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:20-cv-05017-EFS          ECF No. 14    filed 02/23/21   PageID.906 Page 8 of 24




1             Further, the Court may not reverse an ALJ decision due to a harmless
2    error. 31 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
3    nondisability determination.” 32 The party appealing the ALJ’s decision generally
4    bears the burden of establishing harm. 33
5                                         IV.      Analysis
6    A.       Medical Opinions: Plaintiff establishes consequential error.
7             Plaintiff challenges the ALJ’s assignment of little weight to Mr. Peters’
8    treating opinion and Dr. Genthe’s examining opinion. The Court agrees the ALJ’s
9    reasons for discounting these medical opinions are not meaningfully explained with
10   adequate reasons supported by substantial evidence.
11
              1.     Standard
12
              The weighing of medical opinions is dependent upon the nature of the
13
     medical relationship, i.e., 1) a treating physician, 2) an examining physician who
14
     examines but did not treat the claimant, and 3) a reviewing physician who neither
15
     treated nor examined the claimant. 34 Generally, more weight is given to the
16
     opinion of a treating physician than to an examining physician’s opinion and both
17

18

19
     31   Molina, 674 F.3d at 1111.
20
     32   Id. at 1115 (quotation and citation omitted).
21
     33   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
22
     34   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:20-cv-05017-EFS         ECF No. 14    filed 02/23/21   PageID.907 Page 9 of 24




1    treating and examining opinions are to be given more weight than the opinion of a
2    reviewing physician. 35
3             When a treating physician’s or evaluating physician’s opinion is not
4    contradicted by another physician, it may be rejected only for “clear and
5    convincing” reasons, and when it is contradicted, it may be rejected for “specific
6    and legitimate reasons” supported by substantial evidence. 36 A reviewing
7    physician’s opinion may be rejected for specific and legitimate reasons supported by
8    substantial evidence, and the opinion of an “other” medical source 37 may be
9    rejected for specific and germane reasons supported by substantial evidence. 38 The
10   opinion of a reviewing physician serves as substantial evidence if it is supported by
11   other independent evidence in the record. 39
12

13
     35   Id.; Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).
14
     36   Lester, 81 F.3d at 830.
15
     37   See 20 C.F.R. § 404.1502 (For claims filed before March 27, 2017, acceptable
16
     medical sources are licensed physicians, licensed or certified psychologists, licensed
17
     optometrists, licensed podiatrists, qualified speech-language pathologists, licensed
18
     audiologists, licensed advanced practice registered nurses, and licensed physician
19
     assistants within their scope of practice—all other medical providers are “other”
20
     medical sources.).
21
     38   Molina, 674 F.3d at 1111; Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009).
22
     39   Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
      Case 4:20-cv-05017-EFS          ECF No. 14     filed 02/23/21   PageID.908 Page 10 of 24




1             2.        Mr. Peters
2             Mr. Peters held therapy sessions generally once or twice a month beginning
3    in March 2016. 40 In July and August 2018, Mr. Peters completed a Mental
4    Residual Functional Capacity Assessment and an Assessment Summary for social-
5    security purposes. 41 In July 2018, he opined that Plaintiff was:
6
                   •   markedly limited in his abilities to ask simple questions or request
7                      assistance; remember locations and work-life procedures; understand
8
                       and remember short and simple instructions; understand and
9                      remember detailed instructions; carry out very short simple
10                     instructions; carry out detailed instructions, maintain attention and
11
                       concentration for extended periods; perform activities within a
12                     schedule, maintain regular attendance and be punctual within
13
                       customary tolerances; make simple work-related decisions; interact
14                     appropriately with the general public; maintain socially appropriate
15
                       behavior and adhere to basic standards of neatness and cleanliness; be
16                     aware of normal hazards and take appropriate precautions; and set
17                     realistic goals or make plans independently of others; and
18
                   •   severely limited in his abilities to sustain an ordinary routine without
19
                       special supervision; work in coordination with or proximity to others
20

21
     40   See e.g., AR 465-72, 503-11, 679-80, & 687-740.
22
     41   AR 512-17 & 783-88.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
      Case 4:20-cv-05017-EFS      ECF No. 14     filed 02/23/21   PageID.909 Page 11 of 24




1                  without being distracted by them; complete a normal workweek
2                  without interruptions from psychologically based symptoms and
3                  perform at a consistent pace without an unreasonable number and
4                  length of rest periods; accept instructions and respond appropriately to
5                  criticism from supervisors; get along with coworkers or peers without
6                  distracting them or exhibiting behavioral extremes; respond
7                  appropriately to changes in the work setting; and travel in unfamiliar
8                  places or use public transportation.
9    As to B Criteria of mental listings, Mr. Peters opined that Plaintiff was markedly
10   limited in understanding remembering, or applying information; interacting with
11   others; concentrating, persisting, or maintaining pace; and adapting or managing
12   oneself. Mr. Peters opined that Plaintiff would be off task more than thirty percent
13   of the workweek and he would miss four or more day per month. 42 In August 2018,
14   Mr. Peters opined similar limitations. 43
15           The ALJ gave little weight to Mr. Peters’ non-acceptable medical-source
16   opinion on the grounds that his opinion 1) was comprised of a checkbox form
17   without “adequate objective explanation or citation to objective evidence,” 2)
18   contrasted with normal mental status exams, and 3) the accompanying letter,
19   which “rel[ied] nearly exclusively on [Plaintiff’s] subjective complaints,” contrasted
20

21
     42   AR 783-88.
22
     43   AR 512-17.
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
      Case 4:20-cv-05017-EFS         ECF No. 14    filed 02/23/21   PageID.910 Page 12 of 24




1    with Mr. Peters’ treatment notes and Plaintiff’s daily activities. The ALJ was to
2    consider Mr. Peters’ opinion when assessing the severity of Plaintiff’s impairments
3    and how they affected his ability to work, and then offer specific and germane
4    reasons for discounting the opinion.
5               First, the Ninth Circuit has recognized a preference for individualized
6    medical opinions over check-box forms; however, when the opinion expressed in the
7    check-box form is based on significant experience with a claimant and supported by
8    numerous records, it is entitled to more weight than an otherwise unsupported and
9    unexplained check- box form. 44
10              Here, the record shows that Mr. Peters began treating Plaintiff in March
11   2016, seeing Plaintiff 1-2 times per month for individual counseling sessions. 45
12   These visits revealed Plaintiff needed help processing his thoughts and emotions
13   and tools to manage challenging situations related to past trauma. 46 For example,
14   Mr. Peters discussed different coping skills – using an organized check-list,
15   calculator to keep track of spending, and taking a friend – to reduce Plaintiff’s
16   anxiety when grocery shopping. 47 The ALJ failed to address the fact that Mr.
17

18
     44   Murray v. Heckler, 722 F.2d 499, 501 (9th Cir. 1983); Garrison v. Colvin, 759 F.3d
19
     995, 1013 (9th Cir. 2014).
20
     45   AR 465-72, 503-11, 679-80, & 687-740.
21
     46   Id.
22
     47   AR 507.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
      Case 4:20-cv-05017-EFS       ECF No. 14    filed 02/23/21   PageID.911 Page 13 of 24




1    Peters was Plaintiff’s mental health therapist and rejected his opinion simply
2    because of the check-box form and was a non-acceptable medical source.
3             Second, the ALJ’s finding that Mr. Peters’ opinion was inconsistent with the
4    objective findings, i.e., Plaintiff’s mental status examinations, is not, on this record,
5    a meaningfully explained germane reason supported by substantial evidence. The
6    ALJ fails to explain how Mr. Peters’ opined limitations were inconsistent with the
7    mental status examinations in the record. For instance, multiple treatment notes
8    and mental status examinations discussed Plaintiff’s anxiety, depression, and
9    agitation. 48
10            Here, the ALJ cited to several medical records: some pertaining to medical
11   visits for physical conditions, medication management, and psychiatric treatment
12

13
     48   AR 387 (mood somewhat anxious); AR 428, 434, 438, & 442 (anxious,
14
     inappropriate mood and affect, depressed, pressured speech); AR 500 (positive for
15
     depression, feeling down, anxiety); AR 504 (processing thoughts and emotions
16
     regarding PTSD and depressive symptoms); AR 507 (discussed techniques to help
17
     reduce anxiety and stress); AR 535 (anxious, nightmares, oriented to time, place,
18
     person, and situation, no agitation, appropriate mood and affect); AR 601 (anxious,
19
     inappropriate mood and affect – depressed, oriented to time, place, person and
20
     situation); AR 613 (anxious, pressured speech, oriented to time, place, person and
21
     situation, appropriate mood and affect); & AR 630 (mood anxious, affect full).
22

23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
      Case 4:20-cv-05017-EFS       ECF No. 14     filed 02/23/21   PageID.912 Page 14 of 24




1    notes. While the ALJ cites to a handful of treatment notes that showed appropriate
2    mood and affect, those are from times when Plaintiff was being seen for his
3    physical impairments (hypertension, back pain, and GERD). 49 On this record there
4    are numerous treatment notes related to psychiatric appointments and follow-up
5    appointments for depression and anxiety which reflected that Plaintiff had
6    difficulty leaving his house – many of which are not discussed in the ALJ’s
7    decision. 50 Without a more meaningful explanation, that Plaintiff presented with
8    normal mental examinations, is not a germane reason on this record to discount
9    Mr. Peters’ opined limitations given the observed depression, anxiety, and
10   agitation. 51
11            Third, the ALJ rejected Mr. Peters’ opinion because he regarded it as
12   inconsistent with the treatment notes. A conflict between treatment notes and a
13   treating provider’s opinions may constitute an adequate reason to discredit the
14

15
     49   AR 489-96, 521-29, 558-597, & 604-09.
16
     50   AR 465-72, 497-511, 616-622, 626-631, & 675-742.
17
     51   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988) (requiring the ALJ to
18
     identify the evidence supporting the found conflict to permit the Court to
19
     meaningfully review the ALJ’s finding); Blakes v. Barnhart, 331 F.3d 565, 569 (7th
20
     Cir. 2003) (“We require the ALJ to build an accurate and logical bridge from the
21
     evidence to her conclusions so that we may afford the claimant meaningful review
22
     of the SSA’s ultimate findings.”).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
      Case 4:20-cv-05017-EFS       ECF No. 14    filed 02/23/21   PageID.913 Page 15 of 24




1    opinions of a treating physician or another treating provider. 52 Here, Mr. Peters’
2    treatment notes consistently reflect the need for help processing thoughts and
3    emotions regarding his anxiety, PTSD, and depressive symptoms. 53 It is true that
4    the notes also record some improvement with the management of Plaintiff’s PTSD
5    and depression symptoms, but such observations must be “read in context of the
6    overall diagnostic picture” the provider draws. 54 The fact that a person suffering
7    from PTSD, anxiety, and depression makes some improvement “does not mean that
8    the person’s impairment [ ] no longer seriously affect[s] [his] ability to function in a
9    workplace.” 55
10            Furthermore, the ALJ’s proffered reason that Mr. Peters’ opinion was
11   inconsistent with Plaintiff’s daily activities is also legally insufficient. An ALJ may
12   discount a medical opinion that is inconsistent with the claimant’s level of activity
13   yet “many home activities are not easily transferable to what may be the more
14

15
     52   Molina, 674 F.3d at 1111-12 (recognizing that a conflict with treatment notes is a
16
     germane reason to reject a treating physician’s assistant’s opinion).
17
     53   See AR 466-72, 471-72, 503-11, & 707-16.
18
     54   Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001; cf. Lester v. Chater,
19
     81 F.3d 821, 833 (9th Cir. 1995) (“Occasional symptom-free periods . . . are not
20
     inconsistent with disability.”); see AR 679-98.
21
     55   Holohan, 246 F.3d at 1205; see also Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194,
22
     1200-01 (9th Cir. 2008).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
      Case 4:20-cv-05017-EFS       ECF No. 14     filed 02/23/21   PageID.914 Page 16 of 24




1    grueling environment of the workplace.” 56 Here, the ALJ highlighted that Plaintiff
2    “is able to maintain his own personal care, clean the kitchen and bathroom, does
3    laundry, goes out alone, rides the bus, and goes to church an[d] social groups
4    regularly.” 57 The ALJ also highlighted that Plaintiff likes lifting weights, fishing,
5    reading, barbecuing, and spending time with family and friends. The ALJ also
6    highlighted that Plaintiff was thinking about attending college. 58 While these
7    hobbies and activities include interacting with other people (mostly people Plaintiff
8    is familiar with), the ALJ did not identify how these hobbies and activities, which
9    can be done intermittently and on sporadic basis, are inconsistent with Plaintiff’s
10   anxiety attacks and PTSD when trying to leave home. Furthermore, there is no
11   evidence of the last time Plaintiff was able to complete any of the activities he likes
12   nor take any steps to be able to attend college. Accordingly, on this record, the
13   ALJ’s finding that Mr. Peters’ opinion was inconsistent with Plaintiff’s activities is
14   not supported by substantial evidence.
15            Lastly, “[a] physician’s opinion of disability premised to a large extent upon
16   the claimant’s own account of his symptoms and limitations may be disregarded
17

18

19
     56   Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001); Fair v. Bowen, 885 F.2d
20
     597, 603 (9th Cir. 1989).
21
     57   AR 19 (citing AR 244-51) (Plaintiff’s mother’s Function Report).
22
     58   AR 19 & 21.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
      Case 4:20-cv-05017-EFS        ECF No. 14   filed 02/23/21   PageID.915 Page 17 of 24




1    where those complaints have been properly discounted.” 59 Here, the ALJ has not
2    explained how the accompanying letters “nearly exclusively” rely on Plaintiff’s
3    subjective complaints. 60 While Mr. Peters referenced multiple reported symptoms
4    by Plaintiff, Mr. Peters had been treating Plaintiff 1-2 times a month for more than
5    2 years when he completed the Mental Residual Functional Capacity Assessment
6    and accompanying letter. Thus, without a more meaningful explanation that Mr.
7    Peters “nearly exclusively” relied on Plaintiff’s subjective reports, rather than Mr.
8    Peters’ observations or findings during those two years, it is not a germane reason
9    to discount Mr. Peters limitations given the extent of Mr. Peters and Plaintiff’s
10   treating relationship. “[T]he report of a [therapist] should not be rejected simply
11   because of the relative imprecision of the psychiatric methodology.” 61 “Psychiatric
12   evaluations may appear subjective, especially compared to evaluation in other
13   medical fields.” 62 “Diagnoses will always depend in part on the patient’s self-report,
14   as well as on the clinician’s observations of the patient. But such is the nature of
15   psychiatry. Thus, the rule allowing an ALJ to reject opinions based on self-reports
16

17
     59   Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017) (citing Morgan v. Comm’r of
18
     Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999)).
19
     60   AR 22.
20
     61   Buck, 869 F.3d at 1049 (internal citation removed) (citing Blankenship v. Bowen,
21
     874 F.2d 1116, 1121 (6th Cir. 1989)).
22
     62   Buck, 869 F.3d at 1049.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
      Case 4:20-cv-05017-EFS         ECF No. 14   filed 02/23/21   PageID.916 Page 18 of 24




1    does not apply in the same manner to opinions regarding mental illnesses.” 63
2    Therefore, this is not a germane reason supported by substantial evidence to
3    discount Mr. Peters’ opined limitations.
4
              3.     Dr. Genthe
5
              On February 12, 2016, Dr. Thomas Genthe conducted a psychological
6
     evaluation of Plaintiff, including a mental status examination. 64 Dr. Genthe
7
     diagnosed Plaintiff with PTSD and other specified schizophrenia spectrum
8
     disorder. Dr. Genthe opined that Plaintiff was markedly limited in communicating
9
     and performing effectively in a work setting, maintaining appropriate behavior in a
10
     work setting, and completing a normal workday and work week without
11
     interruptions from psychologically based symptoms; and moderately limited in
12
     understanding, remembering, and persisting in tasks by following detailed
13
     instructions, adapting to changes in a routine work setting, and setting realistic
14
     goals and planning independently. Dr. Genthe opined that Plaintiff’s prognosis was
15
     fair and would improve within six months with individual counseling. 65
16

17
     63   Id. (internal citations omitted).
18
     64   AR 544-50.
19
     65   Neither the ALJ nor the parties discussed the duration of Dr. Genthe’s opined
20
     limitations. RULE. However, Plaintiff received individual counseling during the
21
     subsequent months after Dr. Genthe’s assessment and still was limited as opined by
22
     Mr. Peters. The Court is unable to meaningfully review the ALJ’s findings related to
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
      Case 4:20-cv-05017-EFS      ECF No. 14     filed 02/23/21   PageID.917 Page 19 of 24




1            The ALJ gave little weight to Dr. Genthe’s opinion for the same reasons he
2    discounted Mr. Peters’ opinion – inadequate objective explanation or citation to
3    objective evidence, inconsistent with records showing normal mental status exams,
4    and inconsistent with Plaintiff’s daily activity level.
5            First, as to the ALJ’s finding that Dr. Genthe’s check-box opinion was
6    inconsistent with the objective medical evidence, the ALJ did not offer meaningful
7    analysis to support this decision, but rather cited to the same medical records for
8    which he discounted Mr. Peters’ opinion, which were largely medical records from
9    appointments treating Plaintiff’s physical conditions.
10           Here, Dr. Genthe’s opinion consisted of a check-box form, with a clinical
11   interview with Plaintiff and a summary explaining Plaintiff’s limitations, the
12   extent of the limitations, and why the limitations could be managed within six
13   months if treated, followed by a mental status exam and psychometric assessment
14   results. 66 The ALJ failed to address how this was an “[in]adequate objective
15   explanation” in support of Dr. Genthe’s opinion. 67 This fails to meet the specific
16   and legitimate standard.
17

18

19
     Mr. Peters’ and Dr. Genthe’s opinions without more explanation, thus, the errors in
20
     weighting Dr. Genthe’s opinion are consequential.
21
     66   AR 544-50.
22
     67   AR 22.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
      Case 4:20-cv-05017-EFS      ECF No. 14    filed 02/23/21   PageID.918 Page 20 of 24




1             Second, the ALJ’s finding that Dr. Genthe’s opinion was inconsistent with
2    Plaintiff’s mental status examinations, is not, on this record, a meaningfully
3    explained legitimate reason supported by substantial evidence. The ALJ fails to
4    explain how Dr. Genthe’s assessed marked and moderate limitations (with the
5    remaining limitations being “none or mild”) were inconsistent with the other
6    mental status examinations in the record. During his physical examination, Dr.
7    Genthe observed that Plaintiff had deficits in speech, memory, attention, and
8    concentration. 68 As previously explained, while the ALJ cites to a handful of
9    treatment notes that show normal mood and affect, those are from when Plaintiff
10   was being seen for his physical impairments. There are many treatment notes
11   related to psychiatric appointments discussing the limiting symptoms resulting
12   from Plaintiff’s depression, anxiety, and PTSD, many of which are not discussed in
13   the ALJ’s decision. 69 Without a more meaningful explanation, that Plaintiff
14   presented with normal mental examinations during the cited appointments, is a
15   not a legitimate reason to discount Dr. Genthe’s opinioned limitations given the
16   observed deficits in speech, memory, attention, and concentration.
17            Finally, the ALJ discounted Dr. Genthe’s opinion because it was inconsistent
18   with Plaintiff’s activities. An ALJ may discount a medical opinion that is
19   inconsistent with the claimant’s level of activity yet “many home activities are not
20

21
     68   AR 548-49.
22
     69   AR 465-72, 497-511, 616-622, 626-631, & 675-742.
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
      Case 4:20-cv-05017-EFS        ECF No. 14    filed 02/23/21   PageID.919 Page 21 of 24




1    easily transferable to what may be the more grueling environment of the
2    workplace.” 70 For the same reasons previously explained, on this record, the ALJ’s
3    finding that Dr. Genthe’s opinion was inconsistent with Plaintiff’s activities is not
4    supported by substantial evidence.
5    B.       Plaintiff’s Symptom Reports: The ALJ is to reconsider on remand.
6             Plaintiff argues the ALJ failed to provide valid reasons for rejecting his
7    symptom reports. Here, the ALJ found Plaintiff’s statements concerning the
8    intensity, persistence, and limiting effects of his symptoms inconsistent with the
9    medical evidence, Plaintiff’s daily and social activities, Plaintiff’s reported
10   symptoms to treatment providers, and weak work history. 71
11            The ALJ’s evaluation of Plaintiff’s symptom claims and the resulting
12   limitations relies on the ALJ’s assessment of the medical evidence. Having
13   determined a remand is necessary to readdress the medical source opinions, a
14   reevaluation must necessarily reassess Plaintiff’s subjective symptom claims. As to
15   Plaintiff’s social interactions with family and friends, the ALJ must more
16   meaningfully explain how such interactions are inconsistent with Plaintiff’s
17   reported anxiety and PTSD symptoms when he tries to leave home. And as to
18   Plaintiff’s work history, the ALJ is to consider whether the previous finding that
19

20
     70   Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001); Fair v. Bowen, 885 F.2d
21
     597, 603 (9th Cir. 1989).
22
     71   AR 21-22.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
      Case 4:20-cv-05017-EFS       ECF No. 14    filed 02/23/21   PageID.920 Page 22 of 24




1    Plaintiff was disabled impacted his unemployment when assessing if past
2    unemployment could be related to factors other than Plaintiff’s medical conditions.
3    On remand, the ALJ must carefully reevaluate Plaintiff’s symptom claims in the
4    context of the entire record. 72 The ALJ must also reevaluate the lay statements of
5    Plaintiff’s mother.
6    C.       Step Three (Listings): The ALJ is to reconsider on remand.
7             Plaintiff argues the ALJ erred by improperly determining that Plaintiff’s
8    impairments did not meet or equal Listings 12.04, 12.06, and 12.15. Because this
9    matter is being remanded for the ALJ’s failure to adequately weigh the medical
10   evidence, on remand the ALJ is to reconsider Plaintiff’s step-three listing
11   arguments.
12   D.       Remand for Further Proceedings
13            Plaintiff submits a remand for payment of benefits is warranted. The
14   decision whether to remand a case for additional evidence, or simply to award
15   benefits, is within the discretion of the court.” 73 When the court reverses an ALJ’s
16   decision for error, the court “ordinarily must remand to the agency for further
17

18
     72   See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“Because we remand the
19
     case to the ALJ for the reasons state, we decline to reach [plaintiff’s] alternative
20
     ground for remand.”).
21
     73   Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987) (citing Stone v. Heckler,
22
     761 F.2d 530 (9th Cir. 1985)).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 22
      Case 4:20-cv-05017-EFS       ECF No. 14    filed 02/23/21   PageID.921 Page 23 of 24




1    proceedings” unless the record reflects that no further proceedings are necessary
2    because there is no serious doubt that the claimant is disabled. 74
3             The Court finds that further development is necessary for a proper disability
4    determination. On remand, the ALJ is to order a psychological consultative
5    examination. The ALJ shall then reevaluate each of the medical opinions, consider
6    any additional evidence presented, and make findings at each of the five steps of
7    the sequential evaluation process.
8                                       V.    Conclusion
9             Accordingly, IT IS HEREBY ORDERED:
10            1.    Plaintiff’s Motion for Summary Judgment, ECF No. 11, is
11                  GRANTED.
12            2.    The Commissioner’s Motion for Summary Judgment, ECF No. 12, is
13                  DENIED.
14            3.    The Clerk’s Office shall enter JUDGMENT in favor of Plaintiff
15                  REVERSING and REMANDING the matter to the Commissioner of
16                  Social Security for further proceedings consistent with this
17                  recommendation pursuant to sentence four of 42 U.S.C. § 405(g).
18

19
     74   Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017); Benecke v. Barnhart, 379
20
     F.3d 587, 595 (9th Cir. 2004) (“[T]he proper course, except in rare circumstances, is
21
     to remand to the agency for additional investigation or explanation”); Treichler v.
22
     Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 23
     Case 4:20-cv-05017-EFS       ECF No. 14   filed 02/23/21   PageID.922 Page 24 of 24




1          4.     The case shall be CLOSED.
2          IT IS SO ORDERED. The Clerk’s Office is directed to file this Order and
3    provide copies to all counsel.
4          DATED this 23rd day of February 2021.
5
                                               _____________
6                                     EDWARD F. SHEA
                              Senior United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 24
